Name: 2000/288/EC: Commission Decision of 4 April 2000 amending Decision 92/486/EEC on the form of cooperation between the ANIMO host centre and the Member States (notified under document number C(2000) 922) (Text with EEA relevance.)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  information and information processing;  information technology and data processing;  cooperation policy;  agricultural policy
 Date Published: 2000-04-19

 Avis juridique important|32000D02882000/288/EC: Commission Decision of 4 April 2000 amending Decision 92/486/EEC on the form of cooperation between the ANIMO host centre and the Member States (notified under document number C(2000) 922) (Text with EEA relevance.) Official Journal L 098 , 19/04/2000 P. 0037 - 0037Commission Decisionof 4 April 2000amending Decision 92/486/EEC on the form of cooperation between the ANIMO host centre and the Member States(notified under document number C(2000) 922)(Text with EEA relevance)(2000/288/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 20(3) thereof,Whereas:(1) Various Community studies and seminars indicate that the ANIMO network architecture should be reviewed so that a veterinary system integrating various computerised applications can be implemented.(2) Decision 92/486/EEC of 25 September 1992 establishing the form of cooperation between the ANIMO host centre and the Member States(3), as last amended by Decision 1999/716/EC(4), should be amended so as to guarantee the continuity of the ANIMO network.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary CommitteeHAS ADOPTED THIS DECISION:Article 1The following paragraph is added to Article 2(a) of Decision 92/486/EEC:"5. For the period from 1 April 2000 to 31 March 2001 the coordination authorities provided for in Article 1 shall ensure that the contracts referred to in that Article are extended for one year.The following charge shall apply in respect of this paragraph:EUR 386 per unit (central unit, local unit, frontier inspection post) for all the ANIMO units listed in Decision 2000/287/EC(5)."Article 2This Decision is applicable from 1 April 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 4 April 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 291, 7.10.1992, p. 20.(4) OJ L 289, 11.11.1999, p. 1.(5) OJ L 98, 19.4.2000, p. 12